DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims filed 3/18/21. Claims 1-10 have been canceled and new claims 11-30 have been added. Claims 11 and 30 are the independent claims.
3. The instant application is a continuation of PCT/JP2018/034959 filed 9/21/2018.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
5. Claims 11 and 30 are allowed. Claims 12-29 are allowed by virtue of their dependence on claim 11.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 11:
A signal processing circuit that processes a signal based on a quantity
of light detected by an infrared detector, the signal processing circuit comprising:
a differential circuit that generates a reverse-phase signal of a passed signal that
has passed through the filter circuit and provides a differential signal including the passed signal and the reverse-phase signal.

A signal processing method of processing a signal provided from an infrared detector, the signal processing method comprising:
generating a reverse-phase signal of a signal that has passed through and
providing a differential signal including the signal that has passed through and the reverse-phase signal to an analog-digital conversion circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. Prior art by Ahmed et al. (US 2017/0299429) discloses a light detection system with a signal processing circuit with a transimpedance amplifier (TIA) having a differential output and a differential input coupled across the photodiode, but fails to disclose the light is detected by an IR detector or a differential circuit that generates a reverse-phase signal of a passed signal that has passed through the filter circuit and provides a differential signal including the passed signal and the reverse-phase signal.
In the instant invention, the signal processing circuit allows improved S/N even with small samples, and improved dynamic ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                     /DAVID P PORTA/                                                                                           Supervisory Patent Examiner, Art Unit 2884